Title: From George Washington to William Heath, 1 October 1781
From: Washington, George
To: Heath, William


                  Dear Sir
                     
                     Head Quarters before York Octr 1st 1781
                  
                  I have received your two favors of the 9th and 12th of Septr.  I am perfectly satisfied with the propriety of the measures you have taken in consequence of the Enemy’s Movements, and the intelligence you had received.
                  Directions have already been given to the Quarter Master General for relanding the Provisions, which were shipped with design to be put under the protection of the Count de Barras, & brought to this place.
                  I have not leisure to give a particular account of our proceedings, it must suffice to inform you, that, after assembling all the Troops at Williamsburg and making the necessary Arrangements, the Allied Army moved on the Morning of the 28th of Septr and took post in the neighbourhood of York that night.  The Enemy gave us no annoyance on the march; A body of Horse that was paraded in front of their Works retired upon our firing a few shot among them.
                  The 29th was spent in reconnoitring, and taking a position as near the advanced Works as could be done without placing the Encampments directly in the range of the Enemy’s shot; some Skirmishing happened between our Rifflemen and the Yagers, in which the former had the advantage—At night, the Enemy abandoned all their Out Posts (some of which were very advantageous) and retired to the Town.  Yesterday Morning we occupied the same ground and last night made some lodgments at a short distance from the Lines.  The Horses and Teams are beginning to arrive from the Northward, the heavy Artillery will be brought up as soon as possible & the Seige pushed with vigor; as I have no Idea that Lord Cornwallis will surrender so respectable a force, as he has under his command, unless he is compelled by dire necessity.  I am Dear Sir With great regard & esteem Your Most Obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  I am sorry to inform you that Col. Scammell, who was Officer of the day, was wounded & taken Prisoner by a party of Horse yesterday, as he was reconnoitring One of the Works, which had just been evacuated.
                  
                  
               